Appellant in its brief presents three assignments of error as follows:
(1) "The court erred in refusing to render judgment in favor of appellant, for the reason that the verdict of the jury is contrary to the evidence."
(2) "The court erred in refusing to render judgment in favor of appellant for the reason that the law was in favor of appellant."
(3) "The court erred in admitting the following testimony: `That the light plant for which the notes sued on were given as consideration, was not as guaranteed by the John S. Noel Company.'"
There is no bill of exception to the ruling upon evidence complained of in the third assignment. The assignment, therefore, cannot be considered. See cases cited in 7 Michie, Digest, pp. 104, 105.
The first and second assignments, under all of the decisions, are too general to be considered. Some of the cases so holding are cited in 2 Michie, Digest, pp. 248, 249, 250, 256.
No fundamental error appearing, the judgment is affirmed.